                       Case 1:18-cv-06763-ALC Document 68 Filed 12/04/18 Page 1 of 4

                                                   KIRKLAND 8. ELLIS LLP
                                                             AND AFFILIATED PARTNERSHIPS




                                                               601 Lexington Avenue
                                                                New York, NY 10022
         Matthew Solum, P.C.                                       United States
        To Call Writer Directly:                                                                                              Facsimile:
           +1 212 446 4688                                        + 1 212 446 4800                                        + 1 212 446 4900
     matthew.solum@kirkland.com
                                                                 www.kirkland.com


                                                             December 04, 2018
          Via ECF
          Hon. Andrew L. Carter, Jr., U.S.D.J.
          Thurgood Marshall Courthouse
          40 Foley Square, Courtroom 1306
          New York, NY 10007

          Re:       In re Micro Focus International pic Securities Litigation, No. l:18-cv-06763 (ALC)

          Dear Judge Carter:
                 We write on behalf of all Defendants in the above-captioned action, in response to
          Plaintiffs November 30, 2018 letter (Dkt. No. 67 (“Plaintiffs Letter”) in which Plaintiff rests
          upon the deficient allegations in the Complaint and asks the Court not even to consider Defendants’
          contemplated motion to dismiss.
                  Plaintiffs Letter does not—because it cannot—dispute the legal bases for Defendants’
          motion to dismiss: that the Complaint fails to plead that any statement was false when made; fails
          to plead to scienter; and fails to identify any materially false or misleading statement or omission
          made by Defendants in the time between the announcement of the merger in 2016 and the alleged
          revelation of the so-called “corrective disclosures” in 2018. Like the Complaint upon which it is
          based, Plaintiffs Letter strings together inadequate allegations that gloss over inconsistencies and
          leap between timeframes in an effort to create an impression of misleading statements where there
          were none. The statements at issue are not adequately alleged to have been false when made, and
          many are of such a generic nature (e.g., expressed optimism about the post-merger future) that
          they cannot support a securities fraud claim. Plaintiffs Letter fails to identify any actionable
          statement or omission, much less explain how the Complaint satisfies the governing scienter
          requirement. The Complaint cannot survive a motion to dismiss.
                    1. Plaintiff’s Letter Fails to Identify Any Materially False or Misleading Statement or
                       Omission.

                  Plaintiffs Letter identifies (at 2) three categories of allegedly false and misleading
          statements made by Defendants but fails to allege the specifics of how any of the statements they
          put at issue were false or misleading when made. The letter fails to do so because such specific
          allegations are missing entirely from the complaint. First, Plaintiffs Letter points to Defendants’
          statements concerning the speed and success of efforts to integrate Micro Focus and HPE and
          suggests that such statements were false based on anecdotal allegations that the combined revenue­
          tracking platform, FAST, experienced technical difficulties. Even if these allegations about FAST
          were true, they do not make Defendants’ statements about the progress of integration efforts either


Beijing    Boston   Chicago   Dallas   Hong Kong   Houston   London   Los Angeles    Munich   Palo Alto   San Francisco   Shanghai   Washington, D.C.
           Case 1:18-cv-06763-ALC Document 68 Filed 12/04/18 Page 2 of 4
Hon. Andrew L. Carter, U.S.D J.
December 04, 2018
false or misleading. Plaintiffs Letter seeks to impermissibly assert “fraud by hindsight” with
regard to these statements, which Defendants considered to be true at the time they were made.
Novak v. Kasaks, 216 F.3d 300, 309 (2d Cir. 2000). And Plaintiff cannot point to any reason why
these statements were false when made. ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87,
105 (2d Cir. 2007).
        Second, Plaintiffs Letter highlights a category of statements wherein Defendants asserted
that the merger had resulted in stability of sales personnel and “accelerate[d] operational
effectiveness” in “sales force productivity.” Plaintiff suggests such statements are actionable
because, “[i]n reality,” sales staff left Micro Focus following the merger announcement. In
addition to including statements that were not false when made, this category includes statements
which cannot be considered anything more than non-actionable puffery. Gillis v. QRX Pharma
Ltd., 197 F. Supp. 3d 557, 579-580 (S.D.N.Y. 2016). For example, Plaintiffs Letter does nothing
to explain how the statement by Defendant Hsu that “all [Micro Focus has] is our people” was
false or misleading. All corporate entities exist based on the merits of the people who work there;
indeed, Micro Focus still exists because of its people, so it is entirely unclear how that statement
could have been false when made.
        Third, Plaintiffs Letter points to statements where Defendants touted the Company as
“strong” and the merger’s “thesis” as “intact and strong.” Plaintiff argues such statements must
be false based on the same, recycled allegations about issues relating to integration and employee
and customer attrition. However, these allegations concern nothing more than non-actionable
statements of opinion about the hoped-for benefits from the merger or optimism about Micro
Focus’s ability to integrate with HPE Software. See, e.g., Omnicare, Inc. v. Laborers Dist. Council
Const. Indus. Pension Fund, 135 S. Ct. 1318 (2015). Plaintiffs allegations regarding issues
experienced by Micro Focus up to and following the merger do not make vague and general
statements about Micro Focus’s or the merger’s “strength” less true, much less rise to the level of
actionability to assert claims under the Securities Act or the Exchange Act.
        Finally, Plaintiffs baseless allegation that none of the statements at issue were
accompanied by meaningful cautionary language is belied by the language of the Registration
Statement. See, e.g., Form F-4 at 48 (cautioning that “[integration of HPE Software with the
existing businesses carried on by the Micro Focus Group may be more time consuming and costly
than anticipated”); id. at 51 (cautioning that “[t]he Merger may result in a loss of customers for the
Group”).
        2. Plaintiff’s Letter Fails to Identify Legally Sufficient Allegations of Scienter.

          Plaintiffs Letter suggests that scienter is sufficiently pled because the Complaint pleaded
 separate Securities Act and Exchange claims. But that misses the point: The factual allegations
 upon which the claims are based make clear that all claims sound in fraud. Under well-settled
 law, all claims therefore must meet the heightened fraud pleading standards, including the standard
 articulated in Tellabs, Inc. v. Makor Issues & Rights, 551 U.S. 308 (2007). The Complaint fails to
 meet those standards, and none of the six points Plaintiff offers (at 2) cures that failure. Plaintiffs
 first point—that certain Individual Defendants were either responsible for conducting due
 diligence in connection with the merger or were terminated or demoted following the merger and
 therefore “must have known” about purported issues—is a non-starter. Such allegations are de
jure insufficient. See, e.g., Wilbush v. Ambac Financial Group Inc., 271 F. Supp. 3d 473, 485
 (S.D.N.Y. 2017). Allegations that Defendants were “focused” on the merger and that integration


                                                   2
           Case 1:18-cv-06763-ALC Document 68 Filed 12/04/18 Page 3 of 4
Hon. Andrew L. Carter, U.S.D J.
December 04, 2018
was among the “core operations” of Micro Focus similarly fail: the logical leap required to link
the priorities of Micro Focus and the Individual Defendants to an intent to defraud indicates that
such allegations cannot survive a motion to dismiss. And HPE and Micro Focus’s “past
experiences” with mergers, rather than placing them on “notice of potential problems that did
occur,” actually provided optimism that they could overcome those issues as they had in the past.
In addition, Plaintiffs Letter claims that allegations based on comments from former employees
corroborate Plaintiffs scienter allegations. But such allegations cannot even create an inference
of scienter, because they are based entirely statements from employees who did not have any direct
knowledge of management-level decision-making regarding merger integration and/or personnel
decisions. Finally, although Plaintiff would downplay the competing inference from the pleaded
facts that Defendants “honestly believed that there was reason for optimism” (at 3), that argument
wholly ignores the scienter pleading standard, which requires that an inference of fraudulent intent
be “at least as cogent and compelling as any opposing inference of nonfraudulent intent.” Tellabs,
551 U.S. at 314.
       3. Plaintiffs Letter Fails to Identify Allegations Supporting Loss Causation.

        Plaintiffs Letter (at 3) points to purported “corrective disclosures” on January 8, 2018 and
March 19, 2018 as correcting the alleged misstatements and omissions detailed in the Complaint,
but fails to tie the two sets of allegations together. There are no allegations in the Complaint or in
Plaintiffs Letter that connect the decline in Micro Focus’s stock price with correction of a specific
prior statement made by Defendants, or even an admission that a prior statement was incomplete.
       4. Plaintiffs Section 15 and Section 20(a) Claims Also Fail.

       Plaintiffs Letter concedes that Plaintiffs claims under Section 15 of the Securities Act and
Section 20(a) of the Exchange Act rise and fall with its allegations of a primary violation by Micro
Focus, the control person. Because no primary violation has been adequately alleged, the Section
15 and Section 20(a) claims must also fail.
                                                   *
                                                  **

        For these reasons and those set forth in Defendants’ November 27, 2018 letter, Defendants
respectfully request a pre-motion conference, or that the Court enter the schedule agreed upon by
the parties (Dkt. No. 64) for briefing the motion to dismiss.




                                                  3
         Case 1:18-cv-06763-ALC Document 68 Filed 12/04/18 Page 4 of 4
Hon. Andrew L. Carter, U.S.D.J.
December 04, 2018




                                          Respectfully submitted,

                                          KIRKLAND & ELLIS LLP


                                              Matthew Solum, P.C.


                                          MORGAN, LEWIS & BOCKIUS LLP

                                          By: Vo jaa
                                              Kenneth I. S chacter


                                          BERGESON, LLP


                                            ^Darnel J. Bergeson




                                      4
